NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0727-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JHON VELENCIA, a/k/a JHON J.
VALENCIA, JHON J. RENDON,
JOHN J. VALENCIA, and JHON J.
VALENCIARENDON,

     Defendant-Appellant.
______________________________

                    Submitted January 26, 2021 – Decided February 11, 2021

                    Before Judges Yannotti and Haas.

                    On appeal from the Superior Court of New, Law
                    Division, Union County, Indictment No. 17-03-0223.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Daniel V. Gautieri, Assistant Deputy Public
                    Defender, of counsel and on the brief).

                    Lyndsay V. Ruotolo, Acting Union County Prosecutor,
                    attorney for respondent (Michele C. Buckley, Special
                    Deputy Attorney General/Acting Assistant Prosecutor,
                    of counsel and on the brief).
PER CURIAM

      A Union County grand jury charged defendant Jhon Velencia in a two-

count indictment with second degree robbery, N.J.S.A. 2C:15-1(a)(1), and third-

degree aggravated assault, N.J.S.A. 2C:12-1(b)(7). Following a multi-day trial,

the jury convicted defendant of third-degree aggravated assault, and acquitted

him of the robbery charge. The trial judge granted the State's motion for an

extended term and sentenced defendant to four years in prison. This appeal

followed.

      On appeal, defendant raises the following contention:

            POINT I

            THE PROSECUTOR COMMITTED MISCONDUCT
            AND REDUCED THE STATE'S BURDEN OF
            PROOF IN HER SUMMATION WHEN SHE
            PROVIDED AN INACCURATE DEFINITION
            WHILE DISCUSSING THE INTOXICATION
            DEFENSE. (Not Raised Below).

      After reviewing the record in light of this contention, we affirm

defendant's conviction and sentence.

                                        I.

      The State's proofs against defendant at trial were overwhelming. The

victim testified he was walking to his car on a city street at approximately 10:00

p.m. Before he could open the car door, defendant approached the victim from

                                                                            A-0727-18
                                        2
behind and demanded the key. The victim refused, and defendant pushed him

into the car.

      The victim crossed the street where there was a Bank of America on the

corner. Defendant followed him and again demanded the key to the victim's car.

Defendant also told the victim to give him money.

      The victim crossed the street a second time in an attempt to get away from

defendant. At that point, defendant struck the victim from behind so hard that

the victim incorrectly believed he had been hit with a metal pipe. 1 Defendant

punched the victim multiple times and tried to reach into the victim's pockets.

During the attack, the victim's telephone and key fell to the ground.

      The victim thought that defendant had taken these items and he began to

fight back. Defendant attempted to flee into a bar, but security guards prevented

him from doing so.

      The police then arrived.      Officer Guiliana Alessandri testified that

defendant was "screaming" when the police got to the scene. According to the

officer, defendant "looked like he was drunk . . . . [H]e looked like[] he was

heavily intoxicated, and he kept saying that somebody stabbed him." However,



1
  A surveillance video of a portion of the incident showed that defendant used
only his hands to strike the victim.
                                                                           A-0727-18
                                        3
Officer Alessandri determined that defendant only had some scratches on his

face. On the other hand, the victim suffered a fractured nose and required

several stitches to close a wound on his lip.

      The State introduced a surveillance video taken from a security camera

that captured a portion of the assault. The video showed defendant p unching

the victim first, and the victim then defending himself. At one point, defendant

attempted to strike the victim, but he missed and fell to the ground. However,

defendant got back up and continued the assault. The State also presented body

cam footage taken by Officer Alessandri showing the police ordering defendant

to "get down" on the ground after they arrived at the scene and defendant

understanding and complying with this command.

      Defendant did not testify at trial and he presented no witnesses.

                                        II.

      In his closing statement to the jury, defendant's attorney raised a voluntary

intoxication defense. Voluntary intoxication is not a defense to a crime "unless

it negat[es] an element of the offense."        N.J.S.A. 2C:2-8(a).   In order for

intoxication to negate an element of the offense, there must be a "prostration of

faculties," which is "a disturbance of mental or physical capacities resulting

from the introduction of substances into the body" so that the actor is unable to


                                                                             A-0727-18
                                        4
form the requisite purpose to commit the crime. N.J.S.A. 2C:2-8(e)(1). See also

State v. Cameron, 104 N.J. 42, 54 (1986) ("firmly fixed in our case law is the

requirement of 'prostration of faculties' as the minimum requirement for an

intoxication defense").

      In Cameron, the Supreme Court addressed the extreme level of

intoxication necessary to satisfy the "prostration of faculties" test. Id. at 54.

The Court stated:

            [I]t is not the case that every defendant who has had a
            few drinks may successfully urge the defense. The
            mere intake of even large quantities of alcohol will not
            suffice. Moreover, the defense cannot be established
            solely by showing that the defendant might not have
            committed the offense had he been sober. What is
            required is a showing of such a great prostration of the
            faculties that the requisite mental state was totally
            lacking. That is, to successfully invoke the defense, an
            accused must show that he was so intoxicated that he
            did not have the intent to commit an offense. Such a
            state of affairs will likely exist in very few cases.

            [Ibid. (alteration in original) (citation omitted) (quoting
            State v. Stasio, 78 N.J. 467, 495 (1979) (Pashman, J.,
            concurring and dissenting)).]

      Further, the Court described "some of the factors pertinent to the

determination of intoxication sufficient to satisfy the test of 'prostration of

faculties.'" Id. at 56. Those factors included:



                                                                           A-0727-18
                                        5
              [T]he quantity of intoxicant consumed, the period of
              time involved, the actor's conduct as perceived by
              others (what he said, how he said it, how he appeared,
              how he acted, how his coordination or lack thereof
              manifested itself), any odor of alcohol or other
              intoxicating substance, the results of any tests to
              determine blood-alcohol content, and the actor's ability
              to recall significant events.

              [Ibid.]

         In his summation, defense counsel pointed to the testimony of Officer

Alessandri, who stated that defendant "looked like he was drunk" and "looked

like[] he was heavily intoxicated" when the police arrived at the assault scene.

He also argued that defendant fell to the ground after swinging and missing the

victim with a punch, and later claimed he had been stabbed when all he had were

a few scratches. Based on this "erratic" behavior, defense counsel argued that

defendant was too "drunk" to have formed the intent necessary to commit either

of the two offenses, robbery and aggravated assault, that were the subject of the

trial.

         The prosecutor responded to the defense's argument with a lengthy

summary of the testimony in an attempt to show that defendant did not satisfy

the prostration of faculties test. She began by stating:

              The defendant was persistent. He was focused, and he
              was intent on taking what was not his, and he followed
              that victim across two streets and down Elizabeth

                                                                           A-0727-18
                                         6
            Avenue until he got angry. The victim was not giving
            him the items.

                  ....

                  Before I play the [video of the] assault, I just
            want to remind you that the State submits that it's clear
            from this video that the defendant was acting
            purposively and knowingly.         The defendant was
            focused, motivated and he was very persistent in his
            actions. He knew exactly what he was doing. He knew
            that he was assaulting [the victim]. The State submits
            that he was acting purposeful, and it was a conscious
            objective to assault [the victim].

      The prosecutor also asked the jurors to pay attention to specific actions

defendant took during the assault because they were indicative of the fact that

he acted with the required mental state to commit the offenses. For example,

the prosecutor noted that defendant did not demand the victim's car key until the

victim was near the car and did not order the victim to give him money until it

appeared the victim was crossing the street toward a bank. The prosecutor

stated:

                  The State would also submit that it was the
            defendant's conscious objective when he was near the
            vehicle to take the keys, because when the defendant
            saw the victim near his vehicle, what does he ask for?
            He asks for the car keys. So, it's not that he was so
            drunk out of his mind he doesn’t know what he was
            doing. He's near a vehicle when he sees [the victim]
            with the car keys in his hand. He's leaning into the car.
            He's coming up to him and saying give me your keys.

                                                                           A-0727-18
                                       7
            He's not asking the people at the bus stop for their keys.
            He's not in Central Park in the middle of it asking those
            people for keys. He's asking a man who is near his
            vehicle for his car keys.

                  And then the defendant waits until the victim
            crosses the street towards the Bank of America to start
            demanding money from him, because it's clicking in the
            defendant's head that there's money, Bank of America,
            give me your money.

      The prosecutor then began playing the surveillance video for the jury.

Addressing the defense argument that defendant fell to the ground after missing

the victim with one of his punches, the prosecutor stated:

                  On the video, it shows that the defendant just, in
            a stance, threw a right hook at [the victim]. The defense
            wants you to believe that the defendant was so drunk
            that he didn't know what he doing. [sic] He threw a
            pretty good right hook, and he didn't fall to the ground.
            There was force behind that hook, and that caused [the
            victim] to stumble.

                  If you look at the defendant's feet when he is
            engaging with the victim, what is he doing? He's in a
            fighter's stance. One foot and one foot in the behind.
            And what is that fighter's stance for? It's to maintain
            your balance. He . . . doesn't maintain his balance the
            whole time. But as soon as he falls down, what does he
            do? He gets right back up. He's so drunk, he falls and
            he's able to get right back up keep going.

                  The State would submit that at this point, the
            defendant has enough knowledge of what he's doing,
            that when he gets the victim down on the ground, now


                                                                         A-0727-18
                                        8
            he's on top of him, and he's wailing on him in an attempt
            to finish what he started.

      After completing that portion of the video, the prosecutor asserted that

defendant was acting purposely and knowingly:

                  Now, the defense has made arguments to you that
            the defendant was . . . drunk. He wasn't acting
            purposely or knowing. He was just so intoxicated. He
            was acting like a fool. Now the defendant was
            demanding certain items at appropriate times. So how
            can he not be acting with purpose when he's by the
            vehicle where the victim is and he's saying give me
            those keys. Or when he's walking to the bank and he's
            saying give me the money, give me the money.

                   What do we really know about the defendant's
            intoxication other than this video? Officer Alessandri
            testified that she believes that he was highly
            intoxicated, but couldn't remember if he smelled like
            alcohol. [The victim] testified that he didn't really
            smell alcohol, but he believes that he was on something.
            So those two statements, plus this video, that's all the
            intoxication we have here.

                  The State would submit that just because [you're]
            drunk or you're on something, that doesn’t mean that
            you don't know what you're doing. The defendant knew
            exactly what he was doing.

      The prosecutor next played the excerpt from the video that occurred after

the police arrived and ordered defendant to get on the ground. Arguing that

defendant responded immediately and appropriately to the officers' orders, the

prosecutor noted that defendant was not so intoxicated that he was unable to

                                                                         A-0727-18
                                       9
understand and comply with their commands. The prosecutor stated that the

police told defendant:

            Get Down. Get down. What does the defendant do?
            He gets down. [Are] members of the Elizabeth Police
            Department, are they touching him? Are they using
            force to put him down to the ground? No. They're just
            asking him to get down, get down. He complied.

      The prosecutor concluded her lengthy summation on this point by

referring to the fact that the judge would instruct the jurors on the volunta ry

intoxication defense. The prosecutor explained:

                  Ladies and gentlemen, [the trial judge] will read
            you the law in this case, but in order for intoxication to
            negate an element of one of the offenses charged,
            namely that intoxication would negate a purposefully
            or knowing intent crime, this is essentially what the
            model jury [charge] says, and if I say something
            different than the judge, obviously it's what the judge
            says that controls.

                   In considering the question of intoxication, you
            should carefully distinguish between the condition of
            mind, which is merely excited by intoxicating drink or
            drug and yet capable of acting with purpose or
            knowledge and the conditions in which one's mental
            facilities are so prostrated as to deprive one of his will
            to act and ability to reason thereby rendering a person
            incapable of acting, and thus, preventing a person from
            committing the crimes charged with the mental state
            required of either purposely or knowing.




                                                                          A-0727-18
                                       10
      The prosecutor then discussed the prostration of faculties test by referring

to a dictionary definition of the word "prostrate":

                 Now, I pulled this definition off of Merriam-
            Webster Dictionary. What does the prostrate word
            mean? Prostrate means:

                  "1. Stretched out with face on ground in
            adoration or submission, also lying flat;

                  2.    Completely overcome and lacking vitality,
            will or power to rise; or

                   3.    Trailing on the ground."

                   You've seen those two surveillance videos where
            the defendant is following way behind the victim,
            stalking him towards the Bank of America, then again
            following him after the victim crosses the street, goes
            onto Sixth Avenue and then turns and tries to make his
            way to Elizabeth Avenue. Was the defendant so
            prostrated there? At that time, was he stretched out
            with his face on the ground?

                  You saw the video where the defendant
            roundhouse hooks the victim, and he's standing. He
            used such force with that blow, that he broke the
            victim's nose. Was he so prostrated then? No.

      The prosecutor later completed her summation by again referring to

defendant's specific intent to commit the crimes charged:

                  The defendant was intent on taking what didn't
            belong to him and would not stop with a no near the
            vehicle. He was intent, he was focused and he was
            persistent, and he would not stop because he wanted

                                                                            A-0727-18
                                       11
            something of value, and [the victim] was not willing to
            give that up.

Defendant did not object to the prosecutor's comments during her summation.

      For the first time on appeal, defendant now argues that the prosecutor

misstated the law in the final section of her summation when she referred to a

dictionary definition of the word "prostrate."       Defendant claims that by

suggesting that he had to be lying helpless on the ground at the time of the

offense for the voluntary intoxication defense to apply, the prosecutor comments

improperly lowered the State's burden of proof and deprived him of a fair trial.

We disagree.

      "[P]rosecutorial misconduct is not grounds for reversal of a criminal

conviction unless the conduct was so egregious as to deprive [the] defendant of

a fair trial." State v. Timmendequas, 161 N.J. 515, 575 (1999) (citing State v.

Chew, 150 N.J. 30, 84 (1997)). "To justify reversal, the prosecutor's conduct

must have been clearly and unmistakably improper, and must have substantially

prejudiced [the] defendant's fundamental right to have a jury fairly evaluate the

merits of his [or her] defense." State v. Nelson, 173 N.J. 417, 460 (2002)

(alterations in original) (quoting State v. Papasavvas, 163 N.J. 565, 625 (2000)).

      "[P]rosecutors are permitted considerable leeway to make forceful,

vigorous arguments in summation," but must generally limit their comments to

                                                                            A-0727-18
                                       12
the evidence presented and reasonable inferences therefrom. Id. at 472. On

appeal, the court must assess the prosecutor's comments in the context of the

entire record. Ibid. "[A] 'fleeting and isolated' remark is not grounds for

reversal." State v. Gorthy, 226 N.J. 516, 540 (2016) (quoting State v. Watson,

224 N.J. Super. 354, 362 (App. Div. 1988)).

      When counsel fails to object to a prosecutor's remarks, the plain error

standard applies and, to warrant reversal, the remarks must be "of such a nature

as to have been clearly capable of producing an unjust result."        Id. at 540

(quoting R. 2:10-2). Generally, if there is no objection, the remarks will not be

deemed prejudicial. Timmendequas, 161 N.J. at 576. Counsel's failure to object

suggests that counsel did not consider the remarks to be prejudicial at the time

they were made. Ibid. Moreover, the failure to raise a timely objection deprives

the trial court of the opportunity to address any impropriety. Ibid.

      Applying these standards, we are satisfied that the prosecutor's comments

did not deprive defendant of a fair trial. Throughout her lengthy comments

concerning the voluntary intoxication defense, the prosecutor was merely

highlighting the factors that our Supreme Court found should be considered in

determining whether there was "intoxication sufficient to satisfy the 'prostration

of faculties'" test. Cameron, 104 N.J. at 56. Thus, the prosecutor noted that


                                                                            A-0727-18
                                       13
defendant did not lack coordination throughout the assault because he threw a

number of punches that landed with force and maintained himself in a fighter's

stance in order maintain his balance. She also asserted that defendant was

persistent in his attempts to force the victim to relinquish the key to his car an d

his money and appeared to have planned the attack to take place at a time the

victim was in close proximity to both the car and the bank. In addition, the

prosecutor pointed out that defendant was able to understand and comply with

the police officers' commands that he get down on the ground.

      Taken in this context, the prosecutor's brief comments about the dictionary

definition of the word "prostrate," and her observations that instead of lying on

the ground, defendant was able to pursue and then assault the victim for an

extended period of time before he attempted to flee, were clearly intended to

underscore the appropriate theme of her summation that defendant was not so

intoxicated that he was unable to act with the required mental state. Therefore,

we detect no misconduct on her part.

      Even if the prosecutor's discussion of the word "prostrate" was deemed

misleading, it did not rise to the level of plain error. Defendant did not object

to the remarks, which indicates he did not believe they were prejudicial. As

outlined above, there was overwhelming evidence that defendant was capable of


                                                                              A-0727-18
                                        14
acting purposely and knowingly and was not so intoxicated that he met the

"prostration of faculties" test. Moreover, the prosecutor reminded the jurors

during her summation that the judge would provide them with instructions on

the law and that they must follow the judge's instructions.

      The judge thereafter properly charged the jury to disregard statements of

the law by the prosecutor and defense counsel and accept only the law as stated

by the court. In addition, the judge delivered the following Model Charge 2 on

intoxication negating an element of an offense:

            In considering the question of intoxication, you should
            carefully distinguish between the condition of mind,
            which is merely excited by intoxicating drink or drugs
            and yet capable of acting with purpose or knowledge
            [and] . . . the condition in which one's mental faculties
            are so prostrated, as to deprive one of his will to act and
            the ability to reason, therefore rendering a person
            incapable of acting, and thus, preventing the person
            from committing the crimes charged with the mental
            state required of either purposely or knowingly.

      In sum, we perceive no error that was clearly capable of producing an

unjust result. We therefore affirm defendant's conviction and sentence.

      Affirmed.




2
  Model Jury Charges (Criminal), "Intoxication Negating an Element of the
Offense" (N.J.S.A. 2C:2-8(a)) (rev. Oct. 18, 2005).
                                                                          A-0727-18
                                       15